Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record teaches an integrated circuit comprising: a body including semiconductor material; a source region and a drain region, the body between the source and drain regions, the source and drain regions including semiconductor material; a first gate electrode at least above the body, the first gate electrode including one or more metals; a second gate electrode at least above the body and laterally adjacent to the first gate electrode, the second gate electrode including one or more metals, the second gate electrode distinct from the first gate electrode, the second gate electrode within 20 nanometers (nm) of the first gate electrode, however, the prior art fails to teach the second gate electrode having a second width less than a first width of the first gate electrode; and a third gate electrode at least above the body and laterally adjacent to the second gate electrode, the third gate electrode including one or more metals, and the third gate electrode having a third width less than the second width of the second gate electrode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845